Mr. Justice Mercur
delivered the opinion of the court, May 2d 1881.
. The plaintiff in error is a corporation chartered by special Act of Assembly in 1868, with the right and authority to supply the borough of Coatesville and its vicinity with gaslight, but to be subject to and managed under the general Act of 1857 relating to gas companies. The corporation owns a lot of ground situate in the borough of Coatesville, on which are erected a brick building containing its furnaces, retorts and machinery for manufacturing gas, and its reservoir for retaining and distributing the same through pipes along the streets of said borough. This lot and the improvements are used only for the manufacturing' and supplying of gas according to the corporate powers of the company, and they are necessary and indispensable therefor. The corporation is a stock company, and its revenues exceed its expenses, so that divi*481dends are declared to its stockholders. The lot described, with the improvements thereon, are a part of the capital stock of the corporation, and are wholly included within the same, and as such pay the usual state tax to the Commonwealth. The stock is owned by individuals who are liable to pay and do pay taxes thereon to the state and to the county of Chester.
The claim now is to also impose a county tax on the lot as real estate of the corporation. It is conceded that prior to the Constitution of 1874 the lot was not so chargeable, under authority of West Chester Gas Co. v. The County of Chester, 6 Casey 232. It is. however, contended that it is taxable as real estate under art. IX., sects. 1 and 2 of the present Constitution and the Act of May 14th 1874, passed to give effect thereto. It was held, in Lehigh Iron Co. v. Lower Macungie Township, 31 P. P. Smith 482, and in Indiana County v. Agricultural Society, 4 Norris 357, that these provisions of the Constitution do not execute themselves so as to repeal any existing laws providing for the assessment and collection of taxes. These sections, like many others, merely impose restrictions on future legislation, when it shall thereafter be enacted: Perkins v. Slack, 5 Norris 270; Commonwealth ex rel. Chase v. Harding, 6 Id. 343.
Conceding that this property of the corporation is liable to taxation under the Act of May 14th 1874, the question is in what manner. Is the object of that act to provide a mode of taxing, or to declare it shall not be exempt from taxation ? We think the latter was its purpose. As we have already shown, this lot constitutes a part of the stock of the corporation, which already pays a tax thereon to the Commonwealth, and the owners of the stock pay taxes thereon to the county. We fail to discover anything in the act indicating an intention to impose double taxation on this lot. It is indispensably necessary to enable the corporation to execute the object or fulfil the purpose for which it was chartered. It was held, in Lehigh Coal & Nav. Co. v. Northampton County, 8 W. & S. 334, that the bed, berm-bank and tow-path of an incorporated canal were not taxable as land under the Act of 15th April 1834. Nor were the water-stations nor depots of a railroad corporation: Railroad v. Berks County, 6 Barr 70. Nor the toll-house of a canal company, so built as to be also occupied as the family residence of the collector; nor the reservoirs of the canal and the machinery for raising cars: Wayne County v. Del. & Hud. Canal Co., 3 Harris 351. Nor the works of an incorporated gas company: West Chester Gas Co. v. County of Chester, supra. Yet the Act of 1834 expressly made “ all houses, lands, lots of ground, mills and manufactories of all descriptions,” &c., liable to taxation.
The principle which appears to be recognised is that the public tvorks of a corporation, used as such with their necessary appurtenances, shall be exempt from taxation as land, but be subject to it *482in another form, and that a gas company so far partakes of the nature of a corporation for public purposes as to be subject to the same rule: Northampton County v. Lehigh Coal & Nav. Co., 25 P. F. Smith 461; Same v. Easton Gas Co., not reported.
It was urged that this lot is taxable as real estate of the company for county purposes under authority of Chadwick v. Magines, 8 W. N. C. 451. The facts in that case were very different from those in this case. There, the corporation was not a stock company, and paid no taxes in any form to the state under the general corporation tax laws of the Commonwealth. It was an attempt to escape all taxation. As the specific property was not of the class which the Constitution or the statute exempted from all taxation it was properly held liable. It is true, some remarks of the judge who delivered the opinion would indicate additional reasons for the judgment, yet the fact of exemption from all other taxes is made prominent. It is there said, “ surely it was never intended that such a corporation should be exempt from all taxation, while others are compelled to bear their share of the public burden.”
In the present case, the corporation does bear such a share of the public burdens as the legislature has imposed on the class of corporations to which it belongs. We think the learned judge erred in entering judgment in favor of the defendant in error.
Judgment reversed, and judgment in favor of the plaintiff in error with full costs according to the case stated.